Annual report on the European Ombudsman's activities in 2007 (debate)
The next item is the report by Mrs Zdravkova, on behalf of the Committee on Petitions, on the annual report on the European Ombudsman's activities in 2007.
rapporteur (BG). - Thank you, Madam President, and thank you for that reminder. During my many years of working as a judge, I have always seen to order in the court. So, Madam President and Mr Diamandouros, ladies and gentlemen, it is a great honour for me to be the rapporteur for the annual Ombudsman's report. The Ombudsman is a figure in the European institutional system whose purpose is to defend the rights of European citizens and to counter maladministration. For this reason I would like to congratulate the European Ombudsman, Mr Diamandouros, for his dedication and his professionalism, because what he does is very important for ordinary people. As Jean Monnet said, we are building Union among people, not cooperation between States.
Similarly, I have had the pleasure of working on a report that unites, rather than divides the political groups in the European Parliament. As it is clear that we have been elected to this House by the citizens of Europe to protect their interests, it is with this conviction that we also found compromises to accommodate some of the amendments tabled by the other political groups. These proposals and today's debate are proof that the European Parliament takes this important mechanism for protecting European citizens very seriously. I would also like to take this opportunity to thank my colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats, the Secretariat and all those who contributed to making this report more complete.
It is my deep conviction that it is through the institution of the European Ombudsman that citizens will be better able to exercise their rights in cases of maladministration, because even if the rules are good, it is important that they are properly applied to provide maximum protection. I believe that, just as the Commission is called the protector of treaties, the European Ombudsman is the champion of the correct implementation of Community legislation, although it is not alone in this role. The European Parliament, as the only democratically elected institution, is also called upon to uphold citizens' rights, which makes it all the more important that Parliament and the Ombudsman work hand in hand.
The report is also important because analysing the situation as it is in the course of the year will above all help us to learn lessons and take the right decisions for the future. We should not forget that behind every complaint, behind each number in the statistics, is a human being who is expecting the right help and a solution to his or her problem. While I was working on the report, I realised that a key aspect is information. The report shows that many citizens do not yet know how to stand up for the rights given to them by the European Union when faced with maladministration. An example of this is the number of ineligible complaints - 84%. This clearly shows that the Ombudsman and the European institutions must continue in this direction together, and inform European citizens so that they can exercise their rights to the full. That is why the report also proposes a common website for lodging complaints to all the institutions, something along the lines of the interactive manual designed by the Ombudsman, where citizens who have entered the requisite data are directed to the relevant institution, to which they can then directly lodge their complaint. This will help to reduce the number of inadmissible complaints.
Apart from that, I also focussed on what guarantees there are that citizens and those permanently resident in the EU know and make use of their rights, and whether the assistance they are given is easily accessible, fair, impartial and effective. I would like to point out that there is nothing the Ombudsman can do in over 30% of cases. In my view, the Ombudsman should always explain why no action can be taken on a particular complaint, thereby making it more useful to citizens.
I would also like to point out that the Ombudsmen at national, regional and local level play a key role, and their activities should be developed.
In conclusion, I call upon you to vote for this report, because it supports constructive cooperation between the Ombudsman and the institutions and bodies of the European Union, and confirms the Ombudsman's role as an external control mechanism and a source of constant improvement for European administration.
Thank you.
Ombudsman. - Madam President, thank you for this opportunity to address Parliament on the annual report of the European Ombudsman for 2007. I also wish to thank the rapporteur, Mrs Zdravkova, and the Committee on Petitions for their excellent and constructive report.
My report records progress in handling complaints, promoting good administration and providing knowledge about the Ombudsman's role. The number of admissible complaints increased, in both absolute and relative terms, from 449 (12% of the total) in 2006 to 518 (16% of the total) in 2007. We therefore met both of the objectives which Parliament has consistently emphasised: increasing the number of admissible complaints and reducing the number of inadmissible complaints.
The main types of maladministration alleged in admissible complaints were: lack of transparency, including refusal of information; unfairness or abuse of power; unsatisfactory procedures; avoidable delay; discrimination; negligence; legal error; and failure to ensure fulfilment of obligations. Three hundred and forty-eight decisions closing inquiries were made. That represents a 40% increase compared to 2006. In 95 cases, the inquiry revealed no maladministration. Such a finding is not always negative for the complainant, who at least has the benefit of a full explanation from the institution concerned. Even when maladministration is not found, I may identify opportunities to improve the quality of administration provided by institutions. If so, I point them out in a further remark.
Many of my inquiries result in a positive sum outcome that satisfies both the complainant and the institution complained against. One hundred and twenty-nine cases were settled by the institution concerned to the satisfaction of the complainant. That is double the number of cases settled in this way in 2006, and reflects a growing willingness on the part of institutions and bodies to regard complaints made to the Ombudsman as an opportunity to recognise and put right mistakes that have occurred.
When I find maladministration, I try to achieve a friendly solution. In some cases, this can be achieved by the institution or body concerned by offering compensation to the complainant. Any such offer is made ex gratia, or in other words without admission of legal liability and without creating a legal precedent. When a friendly solution is not possible I close the case with a critical remark. A critical remark is also appropriate if it is no longer possible for the instance of maladministration to be eliminated. It confirms that the complaint is justified and indicates to the institution or body concerned what it is has done wrong. Such a criticism is intended to be constructive, so as to help avoid similar maladministration in the future.
It is important for institutions and bodies to follow up critical remarks and to take prompt action to resolve outstanding problems. To better monitor the impact of my criticism, I launched a study of the follow-up to all critical remarks, and to the cases involving a further remark, made in 2006. The results of that study, published on my website and sent to all the bodies concerned, should provide encouragement to the European public service to improve practices and further develop a culture of service to citizens.
In cases where it is still possible to eliminate the instance of maladministration, I normally make a draft recommendation to the institution or body. If it fails to respond satisfactorily, I may send a special report to Parliament. I submitted one such report to you criticising the Commission for not dealing with an infringement complaint concerning the European Working Time Directive. I welcome Parliament's support, as expressed in your resolution of 3 September 2008, based on Mr De Rossa's report.
This year, I have again included star cases in my annual report. These are cases where I consider that institutions or bodies involved responded to my inquiries in an exemplary fashion. Seven such star cases are highlighted. Four of these concerned the Commission, one concerned the Council, one the European Central Bank and one the European Aviation Safety Agency. I have continued to make every effort to ensure that EU institutions and bodies adopt a citizen-centred approach in all their activities, by seeking every opportunity to achieve friendly solutions and by launching more own-initiative inquiries in order to identify problems and encourage best practice.
I would now like to mention some other activities undertaken with a view to ensuring the best possible service to citizens. I have continued my efforts to improve the quality of information concerning rights under EU law, provided especially through the European Network of Ombudsmen. That network, which includes the Petitions Committee, cooperates in case handling and in sharing experiences and best practice. One of the purposes of the network is to facilitate the rapid transfer of complaints which are admissible for me to a competent ombudsman or similar body. When possible, I transfer cases directly or give suitable advice to the complainant. During 2007 I was able to help 867 complainants in this manner.
A further important initiative which should come to fruition within the next quarter of the year is that my office is developing an interactive guide to help citizens find the most appropriate avenue of redress for their grievances. This guide should enable an even greater proportion of complainants to address directly the body best equipped to deal with the complaint. Complaints which are inadmissible for me will therefore be resolved more promptly and effectively. My institution will then be better able to fulfil its core role - to help citizens who are unhappy with the way they are being treated by EU institutions and bodies.
The Ombudsman cannot work alone. Ensuring a top-class administration is a task that must be fulfilled proactively in cooperation with EU institutions and bodies. The increased settlement of cases and friendly solutions is a source of encouragement and serves as an indication of our mutual efforts to contribute to building citizens' trust, vis-à-vis the Union, at a point in time where that is greatly needed. I am also deeply grateful for Parliament's support and guidance, both in terms of the budgetary resources you provide my institution with and in terms of the positive relationship I enjoy with the Petitions Committee. With your continued support, I will endeavour to build on the achievements of this past year.
Finally, as this is the last occasion during this parliamentary term that I have the honour of presenting my annual report to this House, I would like to put on record my deep appreciation for the close cooperation and good advice that I have received from Parliament and individual Members during the past four and a half years.
(Applause)
You are absolutely right. This Parliament has shown confidence in the Ombudsman.
Member of the Commission. - Madam President, on behalf of the Commission and of my colleague, Vice-President Wallström, let me thank the rapporteur Mrs Zdravkova for her excellent work. We welcome the Committee on Petitions' report about the Ombudsman's annual report on his activities in 2007.
As you know, this Commission has made a strong commitment to improving its administration, and we are improving. We can see that, both from the Ombudsman's Annual Report and from the Committee on Petitions report.
In 2007 the number of cases in which an institution or a body actually put an end to maladministration practices as a result of a complaint lodged with the Ombudsman doubled. This reflects the willingness of institutions - including, definitely, the Commission - and bodies to regard complaints as an opportunity to correct errors and cooperate with the Ombudsman in the public interest.
Also, the number of cases in which no maladministration practice was established increased. The Commission is happy about this, since we are the institution that receives most of these complaints.
I also want to underline the fact that the Ombudsman has been proposing an increasing number of friendly solutions in order to settle disputes and that, overall, the Commission has been cooperative and appreciative of this type of proposal, wherever possible. In 2007, only one special report concerning the Commission was submitted to Parliament by the Ombudsman, and the Ombudsman mentioned this.
But I would like to remind you that this special report concerns the Working Time Directive, and it was only last month that you had a discussion on that with my colleague Vladimir Špidla.
Let me conclude with three specific points which are touched upon in your report as well as the Ombudsman's Annual Report. First, on infringements. As you are aware, the Commission has reorganised its decision-taking on infringements, with a view to facilitating the progress of cases. This was presented in the 2007 communication 'A Europe of results - applying Community law'. We are following up cases more actively and organising the work more effectively for citizens. Also, an EU pilot project has been launched. More solutions to problems should be found more quickly.
Second, on the call for EU institutions and bodies to adopt a common approach towards a European code of good administrative behaviour. I want to draw your attention to the fact that the Commission has its own code of good administrative behaviour, adopted in 2000. This code still constitutes a modern and very effective instrument. Its implementation is well established. I do not want to prejudge the future, but for the time being we want to keep things that way.
Third, regarding the communication policy. The idea of launching an information campaign for European citizens to help them find out more about the duties and competences of the European Ombudsman is definitely welcomed by the Commission.
Each institution, including the European Commission, also has its own website, where complaints and petitions may be lodged. The Europa website is common to all EU institutions and has links to all other EU institutions, including the Ombudsman's website. In this way, citizens are easily and smoothly directed to the bodies able to settle their grievances and complaints. The idea of an interactive manual designed to assist citizens in identifying the most suitable forum for resolving their problems is well worth studying much more closely.
Because in all this, we should never lose sight of who comes first and who we do all this for: the European citizens.
on behalf of the PPE-DE Group. - (DE) Madam President, Mr Diamandouros, Commissioner, ladies and gentlemen, firstly, I would like to congratulate the rapporteur Mrs Zdravkova on her report, which I believe is her first. It forms an excellent foundation for the debate and the discussion on the results of your work over the past year, Mr Diamandouros.
This report follows on, to a certain extent, from the report which I produced for the European Parliament at the same point two years ago. At that time, you had just launched the network of national ombudsmen and committees on petitions and it seems clear from the report that this network has been extremely well received by the citizens of Europe who are the main focus of your work. In addition, your education campaign, which has resulted in more admissible complaints being received, is a successful example of the fact that efforts to educate citizens about their rights and their opportunities for obtaining help are well worthwhile.
I also strongly welcome the fact that the report, in a similar way to the report produced by Mr Mavrommatis a few years ago, highlights the success of the informal procedures which you want to concentrate on more closely. This success is due to the fact that the time spent on formalities can be reduced. It is good for you to continue with this citizen-centred approach.
Some examples of your work over the past year demonstrate your ability to act, but also your sensitivity towards the general public in Europe, both in relation to the European Working Time Directive and the internal organisation of the European Parliament. Of course, it is not always easy for you to find the right words. However, weak points must be exposed by the Ombudsman with a certain amount of advance notice and appropriate restraint. In the end, it is all about us working together to serve the citizens of Europe. You have made a very positive contribution towards this over the past year, Mr Diamandouros.
on behalf of the PSE Group. - (GA) Madam President, first of all I would like to thank the rapporteur, Mrs Zdravkova, for her work on this report. The office of the Ombudsman is clearly improving. We have long complained that there are too many complaints being made to that office which do not relate to its function. Last year, for the very first time, that number has reduced and I congratulate him for that work.
The Ombudsman's interactive handbook is a creative solution that assists citizens in finding the proper institution for their complaint and I think it could be used more widely. If we are to demonstrate to the citizens of the European Community that this Union is working on their behalf, we must ensure that they get answers and solutions to their problems.
on behalf of the ALDE Group. - Madam President, I wish to begin by congratulating the rapporteur on a very comprehensive report and also the Ombudsman and his staff on the many positive steps that they took in 2007.
What I find most encouraging is that the Ombudsman works at so many different levels: it is not just about processing complaints, which is central to his work, but also about how resolutions or solutions are arrived at. There is an increasing number of friendly solutions, more informal procedures, where relations with the institutions are such that a growing number of cases are solved rapidly. That is real progress and must be built on. Citizen-friendly solutions are where we want to go.
I am also pleased to see that better communication at all levels is central to the agenda of the Ombudsman. The adoption of the European Network of Ombudsmen statement and increased cooperation in this area are vital, and we look forward to the launch of the new website, which will include an interactive guide to assist citizens.
However, this brings me to my final comment, which concerns citizens, and refers to the proposed oral amendment on paragraph 23. That paragraph reads: 'Proposes that the Ombudsman take measures to reduce the number of complaints (a total of 1 021) in relation to which no steps have been taken by him at all'. The oral amendment seeks to change that final phrase - 'in relation to which no steps have been taken by him at all' - to the statement 'in such cases where no action is possible'.
From the perspective of the Ombudsman, no action is possible; but from the perspective of the citizen, no action is taken - and those are two very different perspectives.
So I have a question: is it made clear to the 1 021 citizens that no action is possible by the Ombudsman, with a clear explanation given with further advice where possible, or is it the case that simply no action is taken? If the former is true and citizens are given reasons, I have no problem and, indeed, I am very pleased. But if the latter is true and no action is taken, then citizens will be frustrated and angry. So I would like clarification on that point, please.
on behalf of the Verts/ALE Group. - (DA) Madam President, I should like to thank the rapporteur for her splendid report. It is a fine piece of work, and we were particularly delighted with the considerable willingness there was to cooperate. I also wish to thank the Ombudsman for his brilliant annual report. The institution of the Ombudsman is, of course, incredibly important for the EU. Its work shows that the EU is closer to Europeans than it is reputed to be, listening as it does to criticism. Happily, it is on the right lines. Far more complaints than last year were resolved to the complainants' satisfaction through the EU institution itself making proper allowance for them. It shows that the EU system is coming to understand the need to serve people as best as possible. Unfortunately, there are institutions that do not comply with the recommendations. In such circumstances, all that the Ombudsman can do is place the matter before Parliament - an option he can hardly be accused of misusing, since only one case was presented last year to the Committee on Petitions.
When a case comes before us in Parliament, we are clearly obliged to say that we are willing, at least in principle, to go to the European Court of Justice if the institution concerned does not comply with the Ombudsman's decision. In that way, we can give the Ombudsman the necessary clout and authority in the system. On behalf of the Group of the Greens/European Free Alliance, I have tabled a couple of amendments, the sole purpose of which is to clarify the concept of maladministration. It should be possible to identify those cases in which the Ombudsman can observe that an institution or other EU body has not complied with the rules and principles applicable to it. However, there is no maladministration in cases in which the Ombudsman merely notes that there is room for improvement in the way in which the institution handles matters. It is that distinction that my amendments are aimed at clarifying.
Finally, I have a similar question to that raised by Mrs Harkin, concerning when cases are rejected. We should like to know why they are rejected. The reason should ideally be given in the answers to the complaints, and I want to ask if that is in fact the case, as otherwise matters would be very frustrating, as has already been pointed out.
on behalf of the UEN Group. - (PL) Madam President, Ombudsman, Commissioner, I should like to begin by commending Mrs Zdarvkova on her very good report. The report states that the Ombudsman is doing a fine job. It also highlights the excellent cooperation between the Ombudsman and the European Parliament and the Committee on Petitions. In a sense, the latter acts on behalf of the European Parliament regarding contact with the Ombudsman.
The report was adopted unanimously, without any abstentions. This indicates that the House shares Mrs Zdravkova's opinion on the high quality of the Ombudsman's work. The Ombudsman often attends meetings of the Committee on Petitions and always provides detailed information on his work. Committee meetings are always attended by a representative of the Ombudsman who is present here today, and I would like to thank him for that as it demonstrates that we are following each other's work.
The number of complaints deemed admissible points to certain conclusions. One is that society within the European Union is following your work, Ombudsman, and thus forming a better idea of which complaints should be addressed to you. You certainly have not changed your policy on what is admissible and what is not. You remain objective, and your work is such that people appreciate it and are coming to understand it better. The Committee on Petitions is working alongside the Court of Justice and your department, Ombudsman, to bring the European Union and its institutions closer to the people. Therein lies your success, Ombudsman. We would like to thank you very much for your efforts. Thanks are also due to Mrs Zdravkova for her report.
on behalf of the GUE/NGL Group. - (EL) Madam President, the report on the European Ombudsman's activities affords us an opportunity to ascertain how citizens view the workings of the institutions of the European Union and gives us practical ideas and examples as to how the institutions of the European Union can improve how they operate and how they serve the citizens.
I in turn should like to thank the European Ombudsman, Mr Diamandouros, for his exceptional work, and our rapporteur, Mrs Zdravkova, on her very interesting report and take this opportunity to underline certain points:
Firstly, the fact that the number of complaints received by the Ombudsman is increasing is a very good thing, but it contradicts the Commission's self-satisfaction in terms of constant improvements to its administration and greater transparency. I would advise the Commission to be more honest and more modest.
It is also a good thing that the number of complaints admitted and the efficacy of the interventions of the European Ombudsman have increased. However, the large majority of complaints still concern matters which do not come directly within his jurisdiction. There is a large proportion of citizens within the European Union who want greater transparency and sound management both from the European institutions and in the application of Community legislation in general and, unfortunately, they do not always find it. That is why the European Parliament has repeatedly called for all the institutions and organisations of the European Union to be given the financial and human resources needed to ensure that citizens receive immediate and in-depth replies to their complaints, questions and referrals.
We also need cooperation between the European Ombudsman and the ombudsmen in similar organisations at national, regional and local level in the Member States. We also need to give a broader, more expansive interpretation to the term 'maladministration', so that it also includes cases in which the administrative authorities demonstrate sloppiness and negligence or a lack of transparency in the performance of their duties towards the citizens. This will result in more material interventions on the part of the Ombudsman, which is in the citizens' interests. It is also extremely important for the Ombudsman to be able to take up cases relating to all the institutions of the European Union, including those which operate under the third pillar.
Finally, I should like to reiterate once again the call to all the institutions and organisations of the European Union to adopt a common approach towards a European code of good administrative behaviour. It is not enough for us to speak highly of the European Ombudsman....
(The President cut off the speaker)
on behalf of the IND/DEM Group. - (SV) Madam President, together with Volvo and IKEA, the institution known as the Ombudsman is Sweden's best-known contribution to the global community. It is a very important institutional innovation for democracy in general and the EU institutions in particular. Why? Well, because an Ombudsman is there to ensure that people can demand their rights in political and bureaucratic structures that are becoming ever more complex and, thus, non-transparent. Nowhere in the democratic world is complexity and non-transparency more dominant than in the byzantine power structure that the EU has established and that it is constantly extending further.
It is rare for me to feel any enthusiasm for the reports presented here in the European Parliament. Whenever I do so, the reports concerned are those relating to the internal market or an environmental issue of some kind. Mrs Zdravkova's report is another exception to my rule, in which we see a picture emerge of the Ombudsman working pretty effectively to fortify individuals against the byzantine hegemony that is unfolding. I am thinking of information provided to the general public via a properly updated website, information sheets, networks of national and regional ombudsmen, conferences and, especially, meetings and other contacts with the system's eurocrats, designed to make the latter see that they are there for the benefit of Europeans, rather than Europeans being there for the benefit of them.
At the same time, it is regrettable that Europe's powerful elite pursues a European project associated by most people with impenetrable and byzantine bureaucracy. In anticipation of a grassroots reaction against this development, we in the European Parliament should strengthen the institution of the Ombudsman. We should therefore vote in favour of Mrs Zdravkova's report and, especially, welcome the demand that the Ombudsman have full access to EU documents in the course of his investigations.
(DE) Madam President, the Ombudsman's work is undoubtedly fundamentally good. However, you have a blind spot, which is the administration of the European Parliament. For example, in April 2007 Mr Eduardo Bugalho, one of the Secretaries-General here, made a firm promise of a position to an employee, Martin Ehrenhauser. Then the relatively new Secretary-General Harald Rømer intervened and suddenly the position no longer existed and things were continually put off. This has had an effect on me.
I am probably the only Member of this Parliament who has no member of parliamentary staff available to him at all. Instead of taking up this issue, you have turned a blind eye. However, you yourself talk about trust in the institutions of the European Union. I was elected by 14% of all the citizens of Austria and I am unable to work in the same way as almost all my fellow Members. So you should not be surprised that the level of criticism is growing and that, in Austria in particular, the criticism of the EU as it currently stands - not of Europe - is reaching epidemic proportions.
Madam President, rather than dealing with the history I will congratulate the rapporteur on an excellent report and the Ombudsman for his presentation today and his cooperation with us, and indeed the Commission statement. Could I ask, in particular, for consistency in how the Commission deals with citizens? I am concerned that in some cases when an individual brings a case to the Commission the needs and rights of the individual are overtaken by the involvement of the Member State, almost like a victim in a court case being ignored by the prosecution. I shall give you an example.
A constituent of mine complained about the Irish planning laws as they apply in rural areas. The action of the Commission in handling that case was exemplary in their dealings with the citizen in meeting and engaging. However, as the case moved on, I am afraid that declined - I believe, in favour of the Member State to the absolute frustration of the citizen. I know this person and they were very pleased initially and are now very frustrated. In other words, the citizen who brings forward the information, who provides the impetus for action is forgotten about in the ongoing process.
I think, Commissioner, when you asked the question 'Who comes first?', you said it was the EU citizens. I am not so sure.
Madam President, I am extremely satisfied with the work of the Ombudsman as explained in his annual report and in his speech. The European Ombudsman is a vital part of the democratic structure and functioning of the Union.
The largest proportion of the Ombudsman's inquiries concern lack of transparency and refusal to provide information. This is an area of our activities that we must improve if we are to become more credible in the eyes of citizens. It is important that we support the work of the Ombudsman and that of the Committee on Petitions. Both deal with the handling of complaints and petitions on EU matters from citizens that help us to find out what is not working at European level and to take corrective measures.
Cases being brought to the Ombudsman and to the Committee on Petitions are of increasing complexity and therefore require greater investment of resources by the institutions in order that citizens' concerns are properly addressed. If these concerns are properly addressed, then we will be making some progress towards improving the credibility of, and confidence in, the Union as a whole.
(BG) Ladies and gentlemen, the European Ombudsman's report for 2007 demonstrates how beneficial its activities are as a champion of citizens's rights when these have been infringed, or the European institutions threaten to do so. I welcome the fact that the number of admissible complaints has increased, as this proves that Europe's citizens are becoming increasingly aware of the real power of the Ombudsman. I believe that this institution must have the necessary financial and human resources to enable it to effectively and fully carry out its mission. The Charter of Fundamental Rights and the European code of good administrative behaviour are and must continue to be a model and a basis for the activities of the public protector of the principles of good administration such as transparency, accountability, legality and fairness on the part of the European institutions.
In this respect, we need to increase information campaigns among citizens by the Ombudsman to raise awareness of their rights and the Ombudsman's powers to stand up for them, and its cooperation with national Ombudsmen in exchanging good practice. The introduction of an internet manual is a helpful initiative, but setting up a public on-line register for complaints would increase transparency and help increase the trust of citizens.
- (PL) Madam President, certain European Union citizens seem to treat the European Ombudsman as if he were a God, requesting him to resolve issues and deal with matters that are clearly outside his competence. This is underlined by the fact that, for procedural reasons, the Ombudsman can only consider one in six of the complaints he receives. We must conclude that there is a total lack of knowledge as to what the European Ombudsman's function and remit are, and how far the scope of his action extends. The citizens of the Member States are not to blame for this situation. The blame lies with the Union's institutions, which have not succeeded in informing public opinion in the Member States about the scope of the Ombudsman's remit. Unless something is done about this, citizens of the Member States will continue to write to the Ombudsman and then be surprised that he cannot intervene. The fact that more than one thousand of the complaints addressed to the Ombudsman were not considered and no action was taken on them is also cause for concern, as was mentioned in the report.
(NL) Madam President, the report by the Committee on Petitions is, in essence, very constructive and very positive about the work of the European Ombudsman, and I can personally endorse this view to a large extent. I would, however, take the opportunity that is being given to me to draw the Ombudsman's attention to the systematic way in which the European Parliament itself, and, in fact, the Commission to an even greater extent, are ignoring and infringing a number of very clear legal rules, and, in a number of matters, indulge in hidden and therefore, if you think about it, undemocratic decision-making.
More specifically, in my view, the European Ombudsman should in next year's report, and I would ask him to do this, focus on the way in which the rejection of the Treaty of Lisbon as a result of a democratic referendum in Ireland, rendering this Treaty legally null and void, is deliberately and repeatedly ignored in documents and in decision-making by all European institutions. I hope that the Ombudsman is prepared to take on this task and as such ...
(EL) Madam President, Commissioner, the Ombudsman is an independent institution and a mechanism for controlling the administration of the European Union. The fact that the number of admissible complaints received by the Ombudsman increased in 2007, while the number of inadmissible complaints fell in 2007, compared with 2006, is proof of the fact that European citizens have started to understand the remit of this institution.
Furthermore, I in turn welcome the efforts made by Mr Diamandouros to improve the standard of information provided to citizens in connection with their rights under Community law during his time in this position. Mrs Zdravkova also deserves hearty congratulations on having achieved unanimous decisions and cooperation in her first report for our committee. The European Network of Ombudsmen, to which the Committee on Petitions of the European Parliament also belongs, has approximately 90 offices in 31 countries. Consequently, even at this level, the cooperation of both the network and of the European Ombudsman are valuable in achieving the objective of transmitting complaints to the competent Ombudsman or agency as quickly as possible.
Finally, the European Parliament and the Committee on Petitions should help the Ombudsman to achieve his twin objective of promoting sound administration by the institutions and improving communication with the citizens. Thank you.
Madam President, I should like to say to the Ombudsman that it has been a really interesting debate: sniped at by Hans-Peter Martin, lauded as a god by another. I think it shows that he has probably - just about - got it right.
Ombudsman, Parliament does not always place you in a very comfortable position when you are called upon especially to rule on decisions that we take and the actions of this House. I see that I have excited Hans-Peter Martin - how wonderful! But let me just tell you, Ombudsman, that you always carry out your work in a constructive way and absolutely within your competences. Probably the reason why we have seen an increase in your workload is because you have been so effective in promoting your work and your office, and I congratulate you on that.
It leaves me nothing more than to say that it is an excellent report. I look forward to contributions from other colleagues, but also I enjoy working with you, not the least in relation to access to documents, but also as Vice-Chair of the Committee on Petitions.
(Applause)
(FI) Madam President, my thanks go to the Ombudsman and his entire office for the valuable work they have done to deliver excellent administration and transparency.
It is very important for our citizens that when there is a grievance, they can lodge a complaint about it and can be sure that the matter will be dealt with properly and satisfactorily, and that is what happens. I also wish to thank the Ombudsman for having shown the strength to fight, almost in vain one might say, for greater transparency in the administration of the European Union. We know that there is really a lot to do with regard to this. Progress is slow, but let us be glad about each small step and let us keep banging our heads...
(The President cut off the speaker)
(MT) Thank you Madam President. I also wish to thank the rapporteur, Mrs Zdravkova, as well as the Ombudsman for all his hard work. I believe that what unites us in this debate is simple: it is the defence of our citizens, the fact that we can all agree that we must stand guard over our citizens' rights; that we act as their shield, and that when they find themselves having to deal with unfair authorities and unjust bureaucratic procedures, they should not be made to feel abandoned. On the contrary, they should have every faith that we stand behind them. Therefore, since these are the common factors that bring us together, let us go on working together. In times like these, when our citizens are feeling rather detached from the European Union, it is essential that the Ombudsman, the Commission and the Committee on Petitions work towards building up the consumer's trust towards the European Union, brick by brick. Let us go on working together to prove that we are indeed worthy of that trust.
(EL) Madam President, Ombudsman, I have noted the rapporteur's phrase expressing her support for the role of the Ombudsman as a valuable source of constant improvement to the European administration.
The more citizens who know about the institution of the Ombudsman, the better Europe will be; it will be a Europe which is not frightened to address and rectify its weaknesses. That is why it is particularly important for the code of good administrative behaviour to be applied by all the institutions and organisations. That is why a broad interpretation of the concept of maladministration is particularly useful. If we speak of active citizenship, we cannot at the same time, when citizens take recourse to the institutions of the European Union in order to enforce their rights, be unable to give a basic response to their concerns or, even worse, be unable to safeguard the fundamental values of the European Union.
- (PL) Madam President, despite the overall increase in the number of admissible complaints received by the Ombudsman in 2007, he handled 17% more than in the previous year. In this connection, it should be emphasised that the number of inadmissible complaints has decreased dramatically in comparison to 2006, which suggests that complainants are better informed about the Ombudsman's competences.
It emerges from the report that last year the Ombudsman carried out his duties in an active and balanced manner. This is true of his consideration of petitions, of his work maintaining constructive relations with the European Union's bodies and institutions and also of his efforts to encourage citizens to exercise their rights. Nonetheless, there is still a lot of work to be done to ensure that the citizens receive swift and accurate responses to their questions, complaints and petitions. Above all, the causes of the complaints must be addressed. That involves substantial improvement as regards increasing the transparency of decision-making processes and the functioning of the European Union's administration. Those are the areas generating the majority of the citizens' complaints.
(ES) Madam President, I too want to congratulate Mrs Zdravkova on her excellent report. I would also congratulate all of us, including the Ombudsman, Mr Diamandouros, of course, on the progress and improvements that have been made in his work.
Among the 'star cases', I should like to highlight those connected with European transport, specifically the improvement of information on passenger rights and the replacement by the European Aviation Safety Agency of a contested decision.
The own-initiative investigations are, I feel, very positive as they have focused on the issue of Commission payments and also on non-discrimination of people with disabilities.
We should like this collection of know-how, 'star cases' and good administrative behaviour to be specifically included in the campaign supported by Parliament.
To end, I must also mention in particular the sixth seminar of the European Network of Ombudsmen which introduced, for the first time, the participation of ombudsmen from the regions. I must also mention the excellent statement made by the European Network of Ombudsmen which both the Ombudsman, Mr Diamandouros, and we ourselves would be advised to use.
(RO) The European Ombudsman is an institution which is something special, a bit of a novelty for citizens from those countries admitted into the European Union in the last two waves. However, it needs to be promoted more actively, with a very clear indication as to what the European Ombudsman can and cannot do. We also think that the number of own-initiative inquiries should be somewhat higher. If the organisation does not have enough staff of its own, we recommend calling for volunteers in an effort to promote the European Ombudsman institution, especially volunteers from the countries from the last wave or two of enlargement, including Members of the European Parliament.
(DE) Madam President, the gap between the European Union and the citizens of Europe should not be as large as it has become. We must ensure that this gap is reduced.
The Ombudsman has a very important role to play in this respect, in particular in areas where and at times when he does his job well. The most important thing is that we can count on the Ombudsman's commitment and sense of proportion. We must not raise excessive expectations which no one can meet.
On the other hand, it is also about ensuring that abuses which occur in the administration of European bodies are actually dealt with and, where possible, that sensible solutions are sought which will satisfy the citizens and ensure their security.
Until now the Ombudsman has shown that he takes this task seriously and performs it well. We can only hope that this will continue to be the case and thank him and the rapporteur for this report.
(RO) I would like to congratulate the rapporteur and to emphasise the importance of the European Ombudsman. I would like to mention in particular the positive consequences of his recommendations concerning the use of the languages of the new Member States in the recruitment and selection process organised by EPSO. I would also like to stress the importance for the internal market of the recommendation made by the Ombudsman which requested the Commission to avoid, in the future, unjustified restrictions with regard to the official languages which can be used to submit bids based on invitations to tender.
Bearing in mind the importance of protecting personal data, I would like to welcome the cooperation between the European Data Protection Supervisor and the European Ombudsman. I would just mention, on this point, the Community regulations on the passenger register as part of international flights. This type of cooperation will become even more important in the future. I also welcome the resolution of the SOLVIT case where a Bulgarian doctor has been given a certificate of conformity, which allows him to practise his profession in France and ...
(The President cut off the speaker)
- (IT) Madam President, ladies and gentlemen, my compliments to the rapporteur. As a member of the Committee on Petitions, on the basis of the information contained in the report as well as my own personal experience, I would like both to extend my thanks and to make a request. My thanks being for the clear progress made compared to the previous year: the number of admissible complaints rose from 449 to 518, that is from 12% to 15% of the total, and there was also an increase in inquiries carried out. I therefore believe that we are on the right track.
However, and here I come to my request, we still need to up our efforts in terms of communication. Let us examine together effective strategies, perhaps starting with our schools, to guarantee quality information for citizens on the person, role and powers of the European Ombudsman. There are promising projects of this kind, to begin this year, which must be implemented and supported. Then we will undoubtedly see a further improvement in today's already impressive figures.
Ombudsman. - Madam President, we are under great pressure because you have to vote in about six or seven minutes, so I will offer my excuses to all the people who spoke. I would like to thank all the Members of Parliament who have been gracious enough to comment favourably on my report, and I will only try to address very specific cases, if I may.
Let me very briefly thank Mrs Jäätteenmäki and Mr Schwab for what I take to be their particular support and their plea for the Ombudsman's efforts to increase transparency. This is something to which I remain committed, and I pledge to redouble my efforts to do that, with the support of this body. I need your support to do that, and I ask you for it.
Mr Martin, I would be very happy to meet you personally so that I might be able to have a chance to listen to the case and be able to respond to it. I would like to thank Mr Cashman and Mr Busuttil for their comments and encouragement. I would also like to thank the Members who have spoken very favourably about the actions of the Ombudsman concerning strengthening the activities and the rights of citizens in the new Member States, who are in fact in greater need of becoming more familiar with the practices of the Ombudsman and the Union.
Let me now address directly the questions from Ms Harkin, Ms Auken and Mr Czarnecki, concerning the cases that have not been addressed. To avoid any misunderstanding, let me make very clear that every single case we have received has, in fact, been addressed. There has not been a case that has not received a response. There has never been a case in which we have not written back to the complainant. We wrote and we informed the complainant why the European Ombudsman could not deal with the complaint. The 1 021 cases listed as 'no action possible' are cases where we could not help the complainant by opening an in-depth inquiry, by transferring the case or by offering useful advice. After this came in I checked and I have some reports. In one third of all these cases the complainant had already contacted the authority that was competent to deal with the complaint, such as a national original Ombudsman or the Committee on Petitions of the European Parliament. In 20% of the cases they received, the case had already been handled by the court and I could not handle it. In 17% of the cases there was no competent body in existence that could possibly handle it. In 13% of the cases the only appropriate advice would have been to contact a lawyer, but the complainant had already done so.
Therefore I have tried to cover all the cases. I would like to assure you that there has never been any case in which the Ombudsman has not written, explained and provided written information. I hope this addresses the questions that you raised.
Member of the Commission. - Madam President, I would just like to reiterate my support for Mrs Zdravkova's report and to thank the Ombudsman for his cooperation. Regarding those concrete cases mentioned, we will provide additional information. It is true that, when we address a complaint, the complainants are not always completely satisfied with the solution proposed. However, the Commission always tries to deal with each and every case in a very constructive spirit, and we will continue to do so.
rapporteur. - (BG) I would just like to take this opportunity to once again thank all speakers for their kind words about my report, my work and for the work of Mr Diamandouros. This has been a useful, and, above all. a positive discussion, and I am sure that it will encourage Mr Diamandouros to make even greater efforts towards closer cooperation with the institutions, and above all encourage better communication with our European citizens. I can see that there are many visitors in the hall, and I hope that this discussion has been useful and, above all, of interest to them.
(DE) Madam President, I should like to start by thanking the Ombudsman for the opportunity to speak. I am happy to accept.
I have, in fact, asked to speak because Mr Cashman has made attacks and insinuations which I would like to reject out of hand. They simply indicate how nervous people become when there is a question of increasing transparency.
However, you, Mr Diamandouros, are in favour of more transparency. I can only encourage you to keep to your convictions with regard to travel expenses and other similar matters, where the majority of Parliament gets you into trouble. I believe that you are on the right track, Mr Diamandouros.
The debate is closed.
The vote will take place today at 11 a.m.
(The sitting was suspended at 11.05 a.m. and resumed at 11.10 a.m.)